WinboRNE, C. J.
First and foremost, defendants in their assignments of error contend that judgment as of nonsuit should have been allowed for that the evidence is insufficient to be submitted to the jury on the charges set forth in the several warrants on which defendants were tried.
The State, on the other hand, contends that the evidence, both direct and circumstantial, is full and complete and points unerringly to the guilt of the defendants.
In passing upon the legal sufficiency of the evidence so taken when the State relies upon circumstantial evidence for a conviction of a criminal offense, as in the present case, “the rule is that the facts established or advanced on the hearing must be of such a nature and so connected or related as to point unerringly to the defendant’s guilt and to exclude any other reasonable hypothesis. S. v. Stiwinter, 211 N.C. 278, 189 S.E. 868, and numerous other cases cited in S. v. Rhodes, ante, 438.
And while the probative weight of legally sufficient proof is for the jury, the sufficiency of proof in law is for the court. S. v. Prince, 182 N.C. 788, 108 S.E. 330.
So in considering a motion for judgment of nonsuit under G.S. 15-173, the general rule, as stated in S. v. Johnson, 199 N.C. 429, 154 S.E. 730, and in numerous other cases before this Court, is that “if there be any evidence tending to prove the fact in issue, or which reasonably conduces to its conclusion as a fairly logical and legitimate deduction, and not merely such as raises a suspicion or conjecture in *505regard to it, the case should be submitted to the jury,” approved in S. v. Stephens, 244 N.C. 380, 93 S.E. 2d 431. See S. v. Rhodes, supra.
In this connection, it is settled law in this State that in passing upon a motion for judgment as of nonsuit in criminal prosecution^, the evidence must be considered in the light most favorable to the State, and it is entitled to every reasonable intendment upon the evidence and every reasonable inference to be drawn therefrom, and if there be any competent evidence to support the charge in the warrant, the case is one for the jury. Contradiction and discrepancies, even in the State’s evidence, are for the jury to resolve, and do not warrant nonsuit. Ordiiiarily only evidence favorable to the State will be considered. See Index to North Carolina Reports, Criminal Law, Sec. 98 — foot notes numbered 800 et seq.
Indeed in this State G.S. 18-32 declares it unlawful for any person to have or keep in possession for the purpose of sale, except as otherwise authorized by law, any spirituous liquor, and proof of the possession of more than one gallon of spirituous liquor, at any one time, whether in one or more places, shall constitute prima facie evidence of the violation of this section. And possession within the meaning of this statute, G.S. 18-32, may be either actual or constructive. See S. v. Buchanan, 233 N.G. 477, 64 S.E. 2d 549, and cases cited.
Applying these principles to the case in hand the Court is of opinion and holds that the evidence is sufficient to support verdict of guilty of the offenses with which defendants are charged.
Defendants contend that the evidence offered .by the State exculpates defendants. In this respect, however, the State by offering evidence of declarations or admissions of a defendant is not precluded from showing that the facts are other than as related by them. And when the substantive evidence offered by the State is conflicting, some tending to inculpate and some tending to exculpate the defendant, it is sufficient to repel a demurrer thereto. See S. v. Tolbert, 240 N.C. 445, 82 S.E. 2d 201.
Indeed, there is evidence of facts and circumstances from which incriminating inferences may be drawn.
The matters to which other assignments relate have been considered, and in them prejudicial error is not made to appear.
Hence in the judgments from which defendants appeal there is found to be
No error.